DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Heavener on 02/09/2021. Applicant agreed to the following amendments in order to overcome the prior art rejection. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1. An electromagnetic wave sensor for determining a hydration status of a body tissue in vivo, the electromagnetic wave sensor comprising: 
an electromagnetic wave transmitter configured to emit an electromagnetic wave signal in a frequency range between 1 Hz and 1 THz[,]; 
a waveguide coupled to the electromagnetic wave transmitter, the waveguide being adapted to be arranged next to the body tissue such that a fringe field of the electromagnetic wave signal guided by the waveguide penetrates the body tissue; [and] 
; and 
at least one processor configured to determine the hydration status of the body tissue from the electromagnetic wave signal modified by the body tissue in dependence of the hydration status of the body tissue, wherein the at least one processor is configured to determine the hydration status on a basis of a frequency analysis of a transfer function between the electromagnetic wave transmitter and the electromagnetic wave receiver.
Claims 8 and 9 were canceled. 
In claim 10, line 2, change “9” to –1--.
In claim 11, line 2, change “8” to –1--.
Claim 16 was amended as follows: 
16. A system for determining a hydration status of a body tissue in vivo, the system comprising: 
the electromagnetic wave sensor comprising: 
an electromagnetic wave transmitter configured to emit an electromagnetic wave signal in a frequency range between 1 Hz and 1 THz[,]; 
a waveguide coupled to the electromagnetic wave transmitter, the waveguide being adapted to be arranged next to the body tissue such that a fringe field of the electromagnetic wave signal guided by the waveguide penetrates the body tissue; 

a communication unit configured to transmit data related to the electromagnetic wave signal modified by the body tissue in dependence of the hydration status of the body tissue; 
at least one processor configured to determine the hydration status of the body tissue from the electromagnetic wave signal modified by the body tissue in dependence of the hydration status of the body tissue, wherein the at least one processor is configured to determine the hydration status on a basis of a frequency analysis of a transfer function between the electromagnetic wave transmitter and the electromagnetic wave receiver; and 
an external device configured to receive the data from the communication unit of the electromagnetic wave sensor.
Claims 17 and 20 were canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791